Citation Nr: 0825255	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

As set forth below, a remand is required with respect to the 
issues of service connection for bilateral hearing loss, 
tinnitus, and vertigo.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim of service connection for a 
right knee disability.  Although the veteran was notified of 
the RO's decision and his appellate rights, he did not 
perfect an appeal within the applicable time period.

2.  The evidence received since the last final rating 
decision denying service connection for a right knee 
disability in September 1994 is cumulative of evidence 
previously submitted to agency decision makers, and does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a right knee disability.

3.  A left knee disability was not shown during service or 
for many years thereafter and the record on appeal contains 
no indication that the veteran's current left knee disability 
is causally related to his active service, any incident 
therein, or any service-connected disability.  

3.  A bilateral hip disability was not shown during service 
or for many years thereafter and the record on appeal 
contains no indication that the veteran's current bilateral 
hip disability is causally related to his active service, any 
incident therein, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying the 
application to reopen a previously denied claim of service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a right knee disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  A left knee disability was not incurred in service, may 
not be presumed to have been incurred during service, and is 
not causally related to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A bilateral hip disability was not incurred in service, 
may not be presumed to have been incurred during service, and 
is not causally related to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Board finds that the VCAA notification duty was satisfied 
in this case by letters sent to the veteran in January 2005, 
March 2005, and May 2005.  These letters addressed all three 
notice elements delineated in the revised 38 C.F.R. § 3.159, 
as well as the Kent requirement for notifying the veteran of 
the evidence necessary to reopen his claim of service 
connection for a right knee disability.  The Board notes that 
these letters were sent prior to the initial unfavorable 
decision by the AOJ.  The fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in July 2006, the RO sent the 
veteran a letter for the express purpose of notifying the 
veteran of the additional elements imposed by the Court in 
Dingess.  The veteran did not respond.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, as set forth in more detail below, the 
veteran's service medical records are largely unavailable.  
The RO has contacted the National Personnel Records Center 
(NPRC) on numerous occasions and has been unambiguously 
advised that no additional records are available.  Similarly, 
the RO has contacted the Social Security Administration (SSA) 
and requested records pertaining to the veteran's award of 
disability benefits in 1989.  In March 2005, the SSA 
responded that "[a]fter an exhaustive and comprehensive 
search, were not able to locate the [veteran's] folder."  

The Board finds that, based on the RO's efforts and the 
unambiguous responses from NPRC and SSA, it is reasonably 
certain that additional service medical records and records 
from SSA are not available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  The veteran has been informed that his records 
are incomplete.  See McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Therefore, while the Board sincerely regrets that the 
veteran's complete service medical records and SSA records 
are unavailable, it finds that VA has no further duty to him 
with respect to obtaining them.

Although the veteran has not been afforded a VA medical 
examination in connection with the issues adjudicated in this 
decision, the Board concludes that one is not necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

With respect to the claim of service connection for a right 
knee disability, as set forth below, the Board has determined 
that new and material evidence has not been received to 
reopen the claim.  Thus, no examination is necessary.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to 
provide a VA medical examination applies only if new and 
material evidence is presented or secured).  

With respect to the claims of service connection for a left 
knee disability and a bilateral hip disability, the Board 
likewise finds that an examination is not necessary.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show, nor does the 
veteran contend, that his left knee or bilateral hip 
disabilities were present during service or for many years 
thereafter, nor is there any indication that such 
disabilities are otherwise causally related to his active 
service or any incident therein.  Rather, the veteran 
contends that his left knee and bilateral hip disabilities 
are secondary to his right knee disability.  As set forth 
below, however, service connection is not in effect for any 
disability, including a right knee disability.  Given these 
facts, the Board finds that an examination is not necessary 
with respect to the claims of service connection for a left 
knee disability and a bilateral hip disability.  See Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 
Vet. App. at 83.  


Background

In August 1976, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a right knee disability.  He 
indicated that he had originally injured his right knee in 
1951, prior to service.  He noted that during his period of 
active duty, he was treated on several occasions for right 
knee pain and swelling.  The veteran indicated that his right 
knee was eventually X-rayed in 1954 when he was stationed in 
Germany.  The veteran indicated that his current symptoms 
included right knee swelling as well as pain which had 
travelled to his hip.  

Upon receipt of the veteran's claim, the RO made several 
unsuccessful attempts to obtain the veteran's service medical 
records.  After being advised by the service department that 
such records were not available, the RO contacted the veteran 
and asked him to submit any records in his possession showing 
medical treatment he had received while on active duty.  The 
veteran did not respond.  

In April 1986, the veteran contacted the RO and indicated 
that in going through some of his old papers, he had located 
what appeared to be a service medical record.  Included in 
these records provided by the veteran was a September 1953 
report showing that the veteran had been assigned a 
"PULHES" profile of "1" in all categories, including 
Physical Capacity and Stamina (P), Upper Extremities (U), 
Lower Extremities (L), Hearing and Ears (H), Eyes (E), and 
Psychiatric Condition (S).  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service)).  
No specific diagnoses were noted on the profile.  

Also submitted by the veteran was a June 1953 consultation 
sheet noting that the veteran had been seen for a muscular 
imbalance in the right eye with headaches.  The diagnosis was 
hypertropia and the veteran was scheduled for an appointment 
at the eye clinic on July 3, 1953.  No reference to any other 
disability was noted.  

In a May 1986 rating decision, the RO denied service 
connection for a right knee disability, finding that the 
evidence of record did not establish the onset or aggravation 
of a chronic right knee disability in service.  The veteran 
was notified of the RO's decision and his appellate rights in 
a June 1986 letter.  

In December 1987, the veteran submitted additional evidence 
in support of his claim, including an excerpt from a June 
1953 letter he had written to his wife while he was on active 
duty.  He indicated in the letter that "my knees and legs 
are so sore I can hardly walk but I think I am going to have 
to march all day."  The veteran indicated that he had 
"pulled K.P." for 20 hours the previous day.  

In a January 1988 rating decision, the RO continued the 
previous denial, again concluding that the additional 
evidence did not support a finding of onset or permanent 
aggravation of a knee disability during active service.  

In June 1988, the veteran contacted the RO and indicated that 
a review of his service medical records would confirm that he 
had sustained a specific injury which would document 
aggravation of his right knee condition while on active duty.  
He acknowledged that he had previously been informed that his 
service medical records had been destroyed in a fire, but 
requested another search for his service medical records.  
The veteran stated that his right knee was checked on several 
occasions during service and that he received aspirin tablets 
as treatment.  

The RO thereafter contacted the service department and again 
requested a search of the veteran's service medical records.  
In August 1988, the service department provided morning 
reports showing that the veteran had been hospitalized for 
three days at Fort Sill from July 17 to 20, 1953.  
Unfortunately, the nature of the condition for which he was 
hospitalized is not noted.

In a March 1989 rating decision, the RO continued the 
previous denial of service connection for a right knee 
disability, finding that the additional evidence did not 
support a finding of onset or permanent aggravation of a knee 
disability during active service.  The veteran was notified 
of the RO's decision and his appellate rights in a March 1989 
letter, but he did not appeal.

In May 1994, the veteran again requested reopening of his 
claim of service connection for a right knee disability.  In 
response to the RO's request for another search of the 
veteran's service medical records, the service department 
responded in June 1994 that no additional records were on 
file.  In a September 1994 rating decision, the RO denied 
service connection for a right knee disability.  The veteran 
was notified of the RO's decision and his appellate rights in 
a September 1994 letter, but he did not appeal.

In December 1996, the veteran submitted an application for 
nonservice-connected pension benefits.  In connection with 
his claim for pension benefits, the veteran underwent VA 
medical examinations in February 1997 and August 1997.  On 
examination, the veteran reported that he had received a left 
knee prosthesis in November 1992 and a right knee prosthesis 
in December 1993.  Other conditions noted included obesity, 
coronary artery disease, aortic sclerosis, and degenerative 
joint disease of the cervical spine.  VA clinical records 
obtained in support of the veteran's claim show treatment for 
several additional conditions between October 1996 and August 
1997, including asthma with chronic obstructive pulmonary 
disease, and a torn right rotator cuff.  In a November 1997 
rating decision, the RO granted nonservice-connected pension 
benefits.  

In September 2004, the veteran again requested reopening of 
his claim of entitlement to service connection for a right 
knee disability. 

In a February 2005 statement, the veteran indicated that he 
had originally injured his right knee in October 1951.  He 
indicated that at his military induction physical, he advised 
the physician about his pre-service right knee injury but was 
nonetheless accepted for service.  During service, he 
indicated that his right knee was affected by high impact 
exercises like jumping jacks, as well as long hikes and 
marching.  The veteran indicated that his right knee was sore 
for 42 years thereafter.  He indicated that he had left and 
right knee replacement surgeries in November 1992 and 
December 1993, respectively.  He indicated that in November 
2000, his right hip was replaced.  His left hip was replaced 
one year later.  The veteran indicated that every VA 
orthopedist he had consulted felt that his right knee injury 
most likely caused his other joint problems.  

In support of his claim, the RO obtained VA clinical records, 
dated from February 1991 to March 2005.  In pertinent part, 
these records show that the veteran underwent left and right 
knee replacements in November 1992 and December 1993, 
respectively.  The veteran underwent a total right hip 
arthroplasty secondary to osteoarthrosis in November 2000.  
In December 2001, the veteran underwent a left hip 
arthroplasty.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).


Analysis

Right knee disability

As delineated above, the veteran's claim of service 
connection for a right knee disability was originally denied 
by the RO in a final May 1986 rating decision on the basis 
that the evidence of record did not establish the onset or 
aggravation of a chronic right knee disability in service.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103; 3.156(b).  

On several occasions thereafter, the veteran requested 
reopening of his claim of service connection for a right knee 
disability.  In January 1988, March 1989, and September 1994 
rating decisions, the RO continued the previous denial, again 
concluding that the additional evidence received since the 
original denial of his claim in May 1986 did not support a 
finding of onset or permanent aggravation of a right knee 
disability during active service.  

Although the veteran was notified of these decisions and his 
appellate rights, including in a September 1994 letter, he 
did not appeal within the applicable time period.  Thus, the 
decisions are final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103.  

The veteran, however, again seeks to reopen his claim.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the last final rating decision denying service 
connection for a right knee disability in September 1994.  
After reviewing the record, the Board finds that the 
additional evidence received since the final September 1994 
rating decision is not new and material within the meaning of 
38 C.F.R. § 3.156.

As noted, the additional evidence received includes VA 
clinical records showing that the veteran received continued 
treatment for his right knee, including a right knee 
prosthesis in December 1993.  This medical evidence, however, 
is cumulative of evidence previously considered, in that it 
continues to show that the veteran currently has a right knee 
disability, a fact which is not in dispute.  Because the 
evidence that was before the RO in September 1994 contained 
these same facts, the Board concludes that the additional 
medical evidence received is merely cumulative of evidence 
that was previously considered by the RO.  Thus, this 
additional medical evidence is not new within the meaning of 
38 C.F.R. § 3.156(a) and does not provide a basis for a 
reopening of his claim.

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence showing that the 
veteran's current right knee disability was incurred in or 
aggravated during service.  Therefore, it is not material.  

The Board has also considered the additional statements 
submitted by the veteran describing his in-service right knee 
symptoms.  Again, however, the substance of these statements 
was previously considered at the time of the September 1994 
and prior rating decisions.  Thus, they are cumulative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Regarding the veteran's statements to the effect that his 
current right knee disability was incurred in service as a 
result of high impact activities such as marching and jumping 
jacks, the Board finds that such evidence is not new because 
the veteran's current contentions are reiterative of 
statements previously considered by the RO at the time of the 
prior decisions.  Thus, this evidence is cumulative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

In any event, while the Board does not dispute the sincerity 
of the veteran's contentions, as a lay person, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that lay persons 
are not competent to offer medical opinions, and that such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Thus, the veteran's statements to the 
effect that his current right knee disability is causally 
related to his active service is not sufficient to reopen the 
claim.

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a right knee disability.  None of the 
additional probative evidence received contains any 
indication that the veteran's current right knee disability 
was incurred in or aggravated during service.  As a result, 
the additional evidence received does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that the additional 
evidence received since the last final determination in 
September 1994 is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and it does not provide a basis 
for reopening.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee disability and bilateral hip disability

The veteran also seeks service connection for a left knee 
disability and a bilateral hip disability.  

As set forth above, the veteran's available service medical 
records are negative for findings of a chronic left knee or a 
bilateral hip disability.  In fact, in September 1953, he was 
assigned a "PULHES" profile of "1" in all categories, 
including Physical Capacity and Stamina (P) and Lower 
Extremities (L), indicating a high level of fitness.  

Moreover, in reviewing the record on appeal, the Board notes 
that a chronic left knee disability and bilateral hip 
disability were not diagnosed for many years after service 
separation, nor does the record contain any probative 
evidence that the veteran's current left knee or bilateral 
hip disability are causally related to his active service or 
any incident therein.  In fact, the veteran does not appear 
to contend otherwise.  

Rather, the veteran contends that his current left knee and 
bilateral hip disability are secondary to his right knee 
disability.  In a February 2005 statement, for example, the 
veteran indicated that every VA orthopedist he had consulted 
felt that his right knee injury most likely caused his other 
joint problems.  

The Board notes, however, that no such medical opinion is 
contained in the record on appeal and it is well established 
that a claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
In any event, because service connection for a right knee 
disability has been denied, secondary service connection 
under section 3.310 would not be warranted.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the current disability and the 
veteran's service or a service-connected disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

In this case, absent probative evidence of a left knee or 
bilateral hip disability during service or for many years 
thereafter, and absent any indication that the veteran's 
current left knee or bilateral hip disabilities are causally 
related to his active service, any incident therein, or any 
service-connected disability, service connection is not 
warranted.  The preponderance of the evidence is therefore 
against the claims of service connection for a left knee 
disability and a bilateral hip disability and the benefit of 
the doubt doctrine is not for application here.  38 U.S.C. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

New and material having not been received, the application to 
reopen the claim of entitlement to service connection for a 
right knee disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral hip 
replacement is denied.


REMAND

The veteran also seeks service connection for hearing loss, 
tinnitus, and vertigo, which he claims were incurred during 
service as a result of his exposure to acoustic trauma.  
Specifically, the veteran claims that during his basic 
training in 1953, he was on an infiltration course when a 
wire cage exploded nearby.  He claims that he has experienced 
hearing loss and tinnitus since that time.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The veteran also notes that he served in 
the artillery and was exposed to acoustic trauma from weapons 
fire.  

As set forth above, unfortunately, the veteran's service 
medical records are largely unavailable.  Of record, however, 
is a June 1953 consultation sheet noting that the veteran had 
been seen for a muscular imbalance in the right eye with 
headaches.  The Board notes that this medical record is 
entirely silent for any mention of hearing loss, tinnitus, or 
vertigo.  Also of record is a September 1953 report showing 
that the veteran had been assigned a "PULHES" profile of 
"1" in all categories, including Hearing and Ears (H).  
Finally, the record contains a copy of a June 1953 letter the 
veteran had written to his wife while he was on active duty.  
The letter makes no reference to hearing loss, tinnitus, or 
vertigo.  

The Board observes that the post-service record on appeal is 
similarly negative for notations of complaints or findings of 
hearing loss, tinnitus, or vertigo for many years after 
service separation.  In that regard, between August 1976 and 
December 1996, the veteran filed multiple claims for VA 
benefits.  However, these claims are consistently silent for 
any mention of hearing loss, tinnitus, or vertigo, as is 
medical evidence received in support of the claims.  In fact, 
the first complaint of hearing loss, tinnitus and vertigo 
noted in the medical evidence of record is not until 1999, 
approximately 44 years after the veteran's separation from 
active service, when the veteran sought VA treatment for 
hearing loss, tinnitus, and vertigo.  

Although the veteran's hearing loss, tinnitus, and vertigo 
were not clinically evident during service nor were they 
documented for many years thereafter, service connection may 
nonetheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's current hearing loss, 
tinnitus, and vertigo and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992); 
see also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Thus, the Board has carefully reviewed the evidence of record 
addressing the etiology of the veteran's current hearing 
loss, tinnitus, and vertigo.  In that regard, the veteran was 
afforded a fee basis medical examination in February 2005.  
After examining the veteran, the examiner concluded that it 
was less likely than not that the veteran's hearing loss and 
tinnitus were due to noise exposure during service.  The 
examiner indicated that this conclusion was based on the fact 
that the veteran was in the service for only two years and 
was not engaged in combat.  The examiner, however, apparently 
did not consider the veteran's reported in-service noncombat 
acoustic trauma.  Moreover, it appears that the examiner did 
not have access to the veteran's claims folder at the time of 
the examination.  These facts greatly limit the probative 
value of this medical opinion.  In addition, the examiner did 
not comment on the etiology of the veteran's vertigo.  

The Board notes that in cases such as this, where the service 
medical records are unavailable through no fault of the 
claimant, VA's duty to assist "is particularly great."  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting in 
such cases that it is "especially incumbent on VA to insure 
that its current examination and the report thereof was as 
complete and thorough as possible in dealing with the 
veteran's contentions.").  Given the evidence currently of 
record, the Board finds that another VA medical examination 
is necessary prior to further appellate consideration.  38 
C.F.R. § 3.159(c)(4) (2007).  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  In connection with the veteran's 
claim, the RO has obtained VA clinical records which 
reference an audiology examination apparently conducted in 
February 1999 and an ENT examination conducted in May 1999.  
Unfortunately, the records of those examinations have not yet 
been associated with the claims folder.  VA has an obligation 
to obtain these records, as they may be pertinent to the 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), 
(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Wichita VA 
Medical Center (VAMC) and request 
treatment record pertaining to the 
veteran for the period from February 1999 
to December 2000, and from March 2005 to 
the present, including the February 1999 
audiology examination and the May 1999 
ENT examination referenced above.  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current bilateral hearing loss, tinnitus, 
and vertigo.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion, based on all the evidence of 
record, as to whether it is as least as 
likely as not that any current hearing 
loss, tinnitus, or vertigo had its onset 
in service or is otherwise related to the 
veteran's active service or any incident 
therein.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case and an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


